Title: James Madison to Thomas Jefferson, 25 October 1819
From: Madison, James
To: Jefferson, Thomas


					
						Dear Sir
						
							Montpellier
							
							Ocr 25. 1819
						
					
					I recd a few days ago the two inclosed letters one from Mr Hackley, the other from the Botanical professor at Madrid: the latter accompanied by the three little pamphlets also inclosed, and by thirty specimens of wheat, with four of Barley, and between 2 & 300 papers of the seeds referred to as “rariora Horti Botan: Matritensis.” The Wheats & Barleys notwithstanding the numerous varieties, I will endeavor to have sowed. The Garden seeds which probably include many which would be very acceptable to a Botanical Professor at the University, if we had one, I am at a loss what to do with. I know not that I can do better with them, than to give you an opportunity of inspecting their names, and with the aid of Mr Randolph, judging how far any of them ought to be kept for  the University, and into what hands the others can best be disposed of. They are therefore herewith also inclosed. Be so good as to return the two letters. Mr Randolph perhaps may be willing to look into the pamphlets of which he will best understand and appreciate.
					
						Affectionate respects
						
							James Madison
						
					
				